—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 27, 2000, which, upon reconsideration, adhered to its prior decision dismissing claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated February 8, 2000, an Administrative Law Judge ruled that claimant was disqualified from receiving *889unemployment insurance benefits because she was discharged from her employment due to disqualifying misconduct. Although claimant acknowledged that she received the February 8, 2000 decision shortly after it was mailed, her undated written request for an appeal was not received by the Unemployment Insurance Division until September 21, 2000. Claimant having offered no excuse for failing to comply with the strict 20-day statutory period set forth in Labor Law § 621 (1) other than the fact that she found another job, we find no reason to disturb the decision of the Unemployment Insurance Appeal Board dismissing the appeal as untimely (see, Matter of Lipford, [Commissioner of Labor], 268 AD2d 658). Claimant’s arguments relating to the underlying merits of the denial of her application for unemployment insurance benefits are, therefore, not properly before this Court (see, id.).
Cardona, P. J., Mercure, Peters, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.